Citation Nr: 0009093	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-47 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for the service-
connected residuals of shell fragment wounds to the left leg, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  This appeal arises from a July 1994 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied an increased evaluation for the veteran's 
service-connected residuals of shell fragment wounds to the 
left leg.  This matter was Remanded by Board of Veterans' 
Appeals (Board) in July 1996 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for appellate review.

This appeal further stems from a February 1996 rating 
decision in which the RO determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
of service connection for a low back disorder.  

The veteran also appealed an October 1998 rating action which 
denied an increased evaluation for service-connected PTSD, 
evaluated as 30 percent disabling.  By a rating action dated 
in July 1999, the 30 percent disability evaluation assigned 
to PTSD was increased to 50 percent, effective in October 
1998.


FINDINGS OF FACT

1.  In June 1947, the RO denied service connection for a back 
disorder based, in part, on a finding that there was no 
evidence that the veteran currently had a disability of back.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's June 1947 decision 
shows that the veteran has been diagnosed as having L-5 
radiculopathy, and that said condition has been attributed to 
events that transpired during his military service; such 
evidence is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  The medical evidence of record suggests that the 
veteran's currently diagnosed with L-5 radiculopathy is 
related to an injury that occurred inservice when he was 
thrown 15 to 20 feet in the air and landed on his back.

5.  While there is evidence of retained foreign bodies in the 
affected area, the residuals of the service-connected shell 
fragment wounds of the left leg include a well-healed, 
nontender scar with no evidence of limitation of function of 
the muscle or joint.

6.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The June 1947 rating decision that service connection for 
a back disoder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  L-5 radiculopathy was incurred as a result of the 
veteran's active service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) 
(1999).

4.  The schedular criteria for an increased evaluation for 
the service-connected residuals of a shell fragment wound of 
the lower left leg have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.10, 4.56, 4.73, 4.118 including Diagnostic 
Codes 5312, 7803, 7804, 7805 (prior and subsequent to July 3, 
1997).

5.  The criteria for an increased evaluation for PTSD have 
not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including 
§§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
The veteran's enlistment examination showed that his spine, 
extremities, and nervous system were normal.  However, a note 
dated in March 1943 indicated that he had limitation of 
flexion of the spine by 10 percent.  The examiner stated this 
defect existed prior to enlistment.  The veteran sustained 
multiple wounds to his lower extremities in May 1945.  
Specifically, he suffered first and second degree burns of 
the toes of his right foot and a puncture wound to his left 
leg.  The wounds were caused by a bomb that had been attached 
to a successful Japanese suicide plane attack.  No sick days 
were taken.  



On a Report of Physical Examination pending service 
discharge, the veteran's spine, extremities, and nervous 
system were found to be normal.  A Notice of Separation from 
Service listed the veteran as being a recipient of the Purple 
Heart medal.  He was also noted to have served aboard the 
U.S.S. Birmingham.

By a rating action dated in April 1946, service connection 
for the residuals of a penetrating shell fragment wound of 
the left leg was granted.  A 10 percent disability evaluation 
was assigned.  Service connection for back strain was denied.  
The RO found there was no evidence that the veteran had 
received inservice treatment for a back condition.

The veteran was afforded a VA general medical examination in 
March 1947.  He complained of backaches.  He also stated he 
periodically had pain in his left foot, especially during 
cold weather.  He gave a history of having sustained a shell 
fragment wound to his left leg.  On physical examination, 
there was a shell fragment wound scar over the body of the 
left anterior tibial muscle about five inches above the ankle 
joint.  The scar measured 1/2 by 1/3 inches.  The scar was 
depressed, non-adherent, and numb to the touch.  The veteran 
also had 1/3 by 1/3 inch shell fragment wound scar that was 
1/2 inches medial to the above referenced scar.  This scar 
was superficial and asymptomatic.  The impression was shell 
fragment wound scar of the lower left leg.  The examiner 
noted that the veteran also complained of low back pain since 
the onset of injury.

Service connection for back strain was denied again in June 
1947.  The RO held that the veteran's claim of incurring an 
inservice injury to his back was not substantiated by the 
evidence of record.  The veteran was mailed notice of this 
decision in June 1947.  

The veteran was afforded a special VA surgical and orthopedic 
examination in May 1949.  He discussed his history of 
sustaining shell fragment wounds to his left leg.  He stated 
his leg really did not bother him.  He said there was 
occasional excoriation over one of the scars.  At the 
junction of the middle and distal thirds of the left leg on 
the anterior surface, there were two small ovoid, well-healed 
scars, except for a small abrasion in the point of one of 
them.  Both scars measured about seven or eight millimeters 
in diameter and were over the crest of the tibia.  The scar 
on the left side showed a small excoriation, measuring about 
two millimeters in length.  The neurological examination was 
negative.  The diagnosis was residuals of shell fragment 
wounds of the left leg with no disability.  The report of the 
examination contained no findings of complaints, treatment, 
or diagnosis of a low back condition.

In April 1993, the veteran filed a claim for an increased 
evaluation of his service-connected shell fragment wound of 
the left leg.  He also filed a claim for service connection 
for a low back condition as secondary to his service-
connected left leg condition.  He included medical records 
from J.D. DeMayo, M.D., dated from February 1993 to March 
1993.  

Of note, the veteran was seen by Dr. DeMayo in February 1993 
for an evaluation of his left leg and history of injury.  He 
reported his duties inservice included throwing 60 pound 
casings overboard and crawling under turrets to remove the 
shells.  He said he continued to experience pain after his 
service discharge.  He stated his back discomfort eventually 
extended into his left leg.  The veteran indicated he had 
undergone a left lumbar diskectomy in 1958.  He maintained he 
suffered from leg weakness and left foot drop.  An 
examination of the extremities revealed soft tissue changes 
in both knees.  The veteran also had marked quadriceps 
weakness on the left with atrophy of the muscle.  There were 
neurological deficits in both lower extremities.  The 
impression was history of multiple war time injuries.  Dr. 
DeMayo opined that the veteran's current musculoskeletal and 
motor abnormalities were permanent and had most likely arisen 
from the war time injuries and the veteran's inservice 
occupation.

Service connection for a back condition was denied in October 
1993.  The RO held there was no evidence that the veteran 
suffered a back injury inservice, and that there was no 
objective medical evidence that associated the veteran's 
current abnormalities with any event or injury that occurred 
inservice.  The RO also denied 

the veteran's claim for an increased evaluation of this 
service-connected shell fragment wound residuals.  The 
veteran was apprised of this decision in a November 1993 
letter.

An additional treatment note from Dr. DeMayo dated in June 
1994 indicated that the veteran continued to have a lot of 
problems with his left leg.  Dr. DeMayo stated the veteran's 
history went back to multiple shell fragment wounds of the 
left leg that had resulted in continued weakness, mild 
vascular insufficiency, and difficulty with ambulation.  More 
specifically, Dr. DeMayo diagnosed the veteran as having loss 
of function of the left leg secondary to his war-related 
injuries, i.e., shrapnel.

The veteran's claim for an increased evaluation of his 
service-connected left leg disability was denied in July 
1994.  The RO found there were no findings to support Dr. 
Mayo's conclusion that the veteran's current left leg 
problems were the result of his inservice shell fragment 
wounds.  The RO noted the only disability previously 
attributed to his inservice leg wounds had been minor 
scarring.

The veteran was afforded a personal hearing before the RO in 
December 1994.  He asserted that his service medical records 
clearly established that he suffered a puncture wound to his 
left leg as a result of shell fragments.  He recalled a bomb 
hitting his ship and being thrown 15 feet back from the force 
of the explosion.  He stated he was also hit in the left leg 
by shrapnel, and that said shrapnel was removed with a set of 
long tweezers.  The veteran believed that the fragments not 
only pierced the muscles of his calf but also reached the 
bone of his leg.  Although the pain associated with the 
initial shell fragment wound subsided, he maintained that he 
started to develop problems with his left leg in 1955.  He 
denied seeking any VA treatment for his leg condition.  He 
also denied any injury to his left leg post-service.  The 
veteran further discussed his history of back problems 
including two surgeries involving the lumbosacral spine.  He 
argued that all his current problems associated with his left 
lower extremity were linked to his inservice shell fragment 
wounds.

In December 1994, the veteran underwent a VA scars 
examination.  There was evidence of tinea pedis and 
onychomycosis.  There were no burn scars.  The impression was 
onychomycosis of the toenails.

A VA peripheral nerves examination was conducted in January 
1995.  The veteran's inservice and post-service history of 
treatment for the residuals of a shell fragment wound of the 
left leg was discussed in detail.  His history of having back 
problems since being thrown 15 to 20 feet from an explosion 
was also referenced.  He indicated the areas along his left 
mid-leg where he said shrapnel was removed.  However, the 
examiner stated she could not see any visible scars of 
residual injury at those sites.  There was marked atrophy of 
the left leg below the knee.   The thighs, however, were 
equally developed in both lower extremities.  Loss of 
strength was noted in the left ankle when compared to the 
right.  There was diminished pinprick in the left L5 
territory.  There was absent vibration throughout both lower 
extremities.  The veteran's gait was marked by severe foot 
drop.  He was noted to normally wear an ankle-foot orthosis.  
The examiner stated there seemed to severe paralysis of the 
muscle groups around the left ankle as well as marked wasting 
of the distal left lower extremity muscles.  Her impression 
was that the wasting was due to denervation from most likely 
a lumbar root injury.  She could not, however, rule out an 
injury to the peroneal nerve more distally.  In this regard, 
the examiner noted that reports of a December 1993 MRI of the 
lumbosacral spine were not on record.  

The impression was that the veteran had severe left lumbar 
lower poly-radiculopathy that was affecting the L5 group and 
causing severe weakness at the ankle and gait impairment.  
The examiner felt that it was very unlikely that these 
deficits were related to the shrapnel injuries to the 
veteran's left leg.  However, she said it was not really 
possible to absolutely exclude that there could be some 
contribution from this injury.  She stated she did not know 
whether the veteran's lumbar spine disease fully accounted 
for the deficits in his lower left extremity.  Referencing 
his post-service history of low back and left lower leg 
problems, the 

examiner opined that it seemed most likely that the veteran's 
current neurological deficits were due to the lumbar disc 
disease or lumbar radiculopathy and not the shrapnel wounds.

In March 1995, the Hearing Officer found the veteran was not 
entitled to an increased evaluation for the service-connected 
residuals of his shell fragment wounds of the left leg.  He 
stated there was no evidence showing the injury to the 
muscles of his left lower leg was more than moderately 
disabling.  Moreover, he said the report of the January 1995 
VA examination clearly indicated that the current 
neurological impairment of the veteran's lower left extremity 
was not due to his service-connected disability.

The veteran filed a claim for service connection for the 
residuals of a back injury in June 1995.  He said he was 
thrown 15 feet during an explosion in 1945.  He stated there 
were no service medical records documenting this incident 
because he did not go to sick bay due to the wartime 
conditions.  He submitted a report of an April 1987 
chiropractic examination conducted by Dr. J.E. Muscolino, 
which showed that he had been diagnosed as having extensive 
osteoarthritis of the lumbar spine and muscle spasming.  Dr. 
Muscolino said the problem was the result of old injuries.  
There were no findings pertaining to the veteran's military 
service.  

In June 1995, the veteran submitted an article about the 
U.S.S. Birmingham by 
R.A. Shafter.  He said this historical narrative gave 
credence to his assertion that he sustained serious injuries 
while he was stationed aboard the Birmingham.  In this 
regard, the undated article gave an account to the damage 
caused to the Birmingham when the U.S.S. Princeton was 
destroyed in a suicide bomb attack.  The article contained no 
references to the veteran.

By a rating action dated in February 1996, the 10 percent 
disability evaluation assigned to the veteran's service-
connected residuals of a shell fragment wound of the left leg 
was continued.  The RO further determined that no new and 
material evidence had been submitted to reopen the claim of 
service connection for a back condition.  The RO found no 
evidence had been submitted to bridge the gap between his 
alleged inservice back injury and his current low back 
problems.

The matter was Remanded by the Board in July 1996 for the 
purpose of obtaining additional medical evidence and 
affording due process to the veteran.  Specifically, the 
Board determined that a supplemental statement of the case 
(SSOC) sent to the veteran in February 1996 had been 
inadequate.  The Board also found the RO had failed to obtain 
evidence referenced by the veteran that was necessary to the 
adjudication of his claim.  The RO was asked to obtain this 
evidence and, thereafter, afford the veteran another VA 
examination.

In a letter dated and received in July 1996, N.B. Kathuria, 
M.D., reported that the veteran had been receiving 
psychiatric treatment since May.  He indicated the diagnostic 
impression was that the veteran suffered from major 
depression and PTSD.  He said the veteran's use of a plastic 
brace on his ankle had triggered his memories of the war 
including the death of different people and war injuries.  
These memories were noted to be very vivid and recurrent.

A statement was received from the veteran in August 1996.  He 
asked that the statement be accepted as a notice of 
disagreement with the February 1996 rating action that denied 
service connection for a back injury.  He asserted evidence 
to reopen his claim on a direct basis had been furnished.  He 
also argued there was ample evidence supporting his claim for 
service connection for a back condition on a secondary basis.  
A statement from A.C. was attached.  Therein, A.C. recalled 
the events that led to the veteran sustaining a shell 
fragment wound to his lower left leg.

Medical records from Waterbury Hospital dated in June 1959 
and September 1983 and St. Mary's Hospital dated in February 
1994 document the veteran's treatment for a low back 
disorder.  In June 1959, he was admitted due to complaints of 
pain in the region of his left hip with radiation to the left 
posterior thigh.  An examination revealed a herniated 
intervertebral disc L4-5, left.  An interlaminar 
discoidectomy was performed.  The veteran underwent a 
decompressive lumbar laminectomy February 1994.  These 
records contained no findings pertaining to the veteran's 
military service or any injuries suffered therein.

In a letter received in January 1997, Dr. DeMayo reported 
that the veteran continued to suffer from back discomfort and 
left foot drop secondary to previous traumatic injury.  He 
said the veteran's history of diskectomy in 1959 was the 
result of injuries that were incurred during his military 
service.

The veteran was afforded a VA neurological examination in 
December 1996.  He gave a history of sustaining shell 
fragment wounds to his left lower leg.  He also recalled 
another episode where he was thrown 15 feet back by a shell 
explosion.  He said he landed on his back, and that, since 
that time, he had suffered from intermittent low back pain 
with radiation into his lower left extremity.  He stated his 
back disorder eventually progressed to a point where he had 
to undergo surgery in 1958.  He indicated he underwent back 
surgery again in 1994.  

Following a physical examination, the veteran was diagnosed 
as having shrapnel wound of the left lower leg, chronic 
lumbosacral sprain with history of excision of two herniated 
discs, and severe left peroneal nerve paralysis due to 
chronic lumbosacral sprain.  The examiner stated that the 
veteran's chronic lumbosacral sprain and peroneal nerve 
paralysis were related to the inservice injury of being 
thrown 15 to 20 feet in the air and landing on his back.  The 
examiner said he did not believe that the veteran's shrapnel 
wounds accounted for the peroneal nerve damage or the foot 
drop of the lower left leg.  He indicated the areas where the 
shrapnel entered the veteran's left leg would not account for 
his peroneal nerve damage.  A February 1997 statement from 
another VA examiner also indicated that the veteran's 
service-connected shrapnel injury of the lower left extremity 
and back injury were the cause of his current foot drop and 
decreased sensation in the left lower extremity.  



Service connection for PTSD was granted in April 1997.  
Citing the report of a January 1997 VA psychiatric 
examination as well as his service records, the RO found the 
veteran's claim for service connection for PTSD had been 
established.  A 30 percent disability evaluation was 
assigned, effective in July 1996.

Medical records from Newington VA Medical Center (VAMC) dated 
from August 1995 to April 1997 reflect that the veteran 
received treatment for his service-connected psychiatric 
condition.  There were no findings pertaining to his lumbar 
spine or service-connected left leg condition.

The veteran was afforded a VA orthopedic examination in June 
1997.  There was no evidence of tender, painful, or ulcerated 
scars as a result of the shrapnel injuries of the lower left 
extremity.  In fact, the examiner said it was very difficult 
to see any scars as the result of the shrapnel.  X-rays, 
however, were noted to have shown what was possibly two very 
tiny pieces of shrapnel that were about the size of the head 
of a pin.  The examiner stated the marked atrophy of the left 
leg was due to the veteran's peroneal nerve neuropathy in the 
lower left extremity.  The impairment of the lower left 
extremity due to the peroneal nerve neuropathy was described 
as severe.  In this regard, the examiner stated he did not 
believe that the shrapnel injury to the veteran's left lower 
leg caused the paralysis of the peroneal nerve.

In July 1997, the veteran was afforded another VA orthopedic 
examination.  The examiner indicated that the examination had 
been ordered because his report of the June 1997 examination 
had not adequately addressed the issues on appeal.  The 
examiner discussed in great detail the relevant medical 
evidence contained in the claims folder.  On physical 
examination, the scars on the left leg were barely 
perceptible.  The scars were not tender, painful, or 
ulcerated.  The examiner stated the scars did not produce 
functional impairment of the leg.  However, the veteran was 
noted to suffer from severe functional limitation of the leg 
due to atrophy and weakness of the muscles producing 
dorsiflexion of the foot at the ankle.  He was also observed 
to have total left foot drop, a severe impairment of gait, 
and sensory deficits of the left leg.  

Having taken into consideration the history given by the 
veteran and all the medical evidence of record including the 
reports of the 1959 and 1994 back surgeries, the examiner 
opined that the veteran suffered from left lumbar 
radiculopathy with severe motor and sensory residual.  He 
said the veteran's problems were most likely due to L5 
radiculopathy rather than peroneal neuropathy.  In this 
regard, the examiner stated that it was difficult to know 
whether the veteran's shipboard injuries stemming from being 
thrown into the air and landing on his back had caused some 
damage to his back.  Although not particularly symptomatic at 
that time, the examiner said the trauma to the veteran's back 
might have weakened structures such as joints and ligament, 
eventually resulting in a greater tendency for disc 
herniation.  This opinion was noted to be speculative because 
it was not possible to prove such a sequence of events.  
However, the examiner indicated that it was not uncommon for 
people who had had prior back injuries to have more problems 
with disc disease and degenerative arthritic changes as time 
went by.  He also speculated that any abnormal gait caused by 
the shrapnel wound could have put a strain on the veteran's 
back and made him more prone to difficulties with disc 
disease.

The veteran was afforded a personal hearing before the RO in 
September 1997.  He recalled being thrown 15 feet by an 
explosion and landing on his back.  He asserted he had been 
having trouble with his back ever since.  He discussed the 
nature and severity of his back condition in detail.  The 
veteran said his back injury occurred at the same time he 
incurred his left leg shell fragment wound.  As such, he 
contended that his back disorder was inextricably intertwined 
with his service-connected left leg disability.  He stated 
the neurological complications of his lower left extremity 
were the result of both injuries.  The veteran denied 
sustaining any trauma to his leg or back since that time.  

Medical records from Dr. DeMayo dated from February 1993 to 
June 1997 were associated with the claims folder.  Those 
records show that the veteran received evaluations and 
treatment for, but not limited to, hyperlipidemia, coronary 
artery disease status post anterolateral myocardial 
infarction, and chronic back discomfort with left weakness 
and foot drop.  The only findings pertaining to his military 
service were those that were previously referenced in 
February 1993, June 1994, and January 1997.

In May 1998, service connection for a back condition was 
denied.  The Hearing Officer found there was no medical 
evidence showing that the veteran's current back disorder was 
caused by his service-connected left lower leg disability.  
Service connection on a secondary basis had not been 
established.  The Hearing Officer acknowledged that medical 
evidence had been submitted that tended to support the 
veteran's claim for service connection on a direct basis.  
However, he further held that said evidence was either too 
speculative or not supported by the evidence of record.  The 
claim for an increased evaluation for the service-connected 
residuals of shell fragment wounds of the left leg was also 
denied.  A SSOC was mailed to the veteran in June 1998.

Medical records from the Newington VAMC dated from February 
1997 to May 1998 show that the veteran was followed on a 
monthly basis for his service-connected PTSD.  An April 1997 
progress note indicated that, despite the recent passing of a 
friend, his PTSD symptoms had improved.  He said he had 
noticed a decrease in intrusive memories, nightmares, and 
tearfulness.  He stated he had greater motivation.  He denied 
suicidal ideation.  Similar findings were recorded in June 
1997, February 1998, and May 1998.  In those instances, the 
veteran routinely indicated that he was able to enjoy things 
and socialize.

The veteran was afforded a VA psychiatric examination in June 
1998.  He described several symptoms of PTSD as being 
actively problematic, most particularly, sleepless nights.  
He also endorsed irritability, problems controlling anger, a 
severe startle response, difficulty concentrating, and 
intrusive memories and nightmares, which occurred two to 
three times a week.  He stated he was calmer and "quieted 
down" since starting his psychiatric medications.  The 
veteran depicted his inservice in great detail and became 
tearful when doing so.  He reported his symptoms had worsened 
since a wartime buddy had died during the past year.  

On mental status examination, the veteran was a neatly 
groomed and energetic man appearing younger than his stated 
age.  His speech was clear and coherent with normal volume 
and prosody.  His affect was broad in range.  His mood was 
irritable, angry, and sad.  There was no evidence of 
hallucinations, delusions, looseness of associations, 
irrelevant or illogical speech, or suicidal or homicidal 
ideation.  The veteran denied panic attacks and obsessions or 
compulsions.  His insight and judgment were fair.  His memory 
was impaired.  Notably, immediate recall was one out of three 
and three minutes later zero out of three.  The diagnosis was 
PTSD.  He was assigned a 60 on the Global Assessment of 
Functioning (GAF) scale.

By a rating action dated in October 1998, the 30 percent 
disability evaluation assigned to PTSD was continued.  The RO 
found there was no evidence to support a higher evaluation of 
50 percent.

Additional treatment records from the Newington VAMC dated 
from August 1998 to October 1998 were associated with the 
claims folder.  During this period, the veteran reported that 
his PTSD symptoms remained stable.  He said his nightmares 
and flashbacks occurred on an off and on basis.  His mood was 
described as euthymic.

The veteran was afforded another personal hearing before the 
RO in March 1999.  During the course of the proceeding, his 
representative asserted that the assignment of a 60 on the 
GAF Scale did not adequately depict the veteran's level of 
impairment.  He stated the report of the June 1998 VA 
psychiatric examination showed the veteran's memory to be 
clearly impaired.  He indicated that the veteran suffered 
from panic attacks and had suicidal ideation, despite the 
findings to the contrary at the VA examination.  The 
representative added that the veteran also had difficulty 
adapting to stressful situations and was susceptible to 
disorientation of time and place.  With regard to the 
symptoms of his PTSD, the veteran said he felt uncomfortable 
around people.  He indicated that he often became panicky 
when he was among a crowd.  He stated also became angry 
easily.  He described having a constant fear of something bad 
happening to him.  He expressed frustration in not being able 
to interact with his grandchildren in the way he would like 
to.  He reported that he had not worked in over 15 years.  
The veteran endorsed a poor memory, sleep disturbances, 
nightmares, and intrusive memories.  He said his social 
activities were limited to family functions.  His son 
indicated that he helped to care for his parents, and that he 
had witnessed these problems.  

Medical records from the Newington VAMC dated from August 
1998 to July 1999 show that the veteran received routine 
treatment for his PTSD.  Significantly, a January 1999 
progress note indicated that the veteran continued to feel 
very depressed with feelings of worthlessness and a wish to 
be dead.  However, he stated he had no suicidal plans.  He 
said the symptoms of this PTSD had worsened.  Later that 
month, while there was still evidence of suicidal ideation, 
the veteran was noted to have had an improvement in his 
depression.  He was "not so tearful."  A February 1999 
treatment note also indicated that the veteran did not appear 
to be as hopeless and helpless, and that he denied suicidal 
ideation.  He was also observed to have increased his 
sleeping to four hours.  His sleep was reported to have 
increased to five to six hours in a March 1999 treatment 
note.  At that time, the examiner stated the veteran appeared 
less sad and more interactive.  An improvement in depression 
and anxiety were also observed.  In this regard, a July 1999 
progress note indicated that the veteran was almost back to 
baseline.

By a rating action dated in July 1999, the 30 percent 
disability evaluation assigned to PTSD was increased to 50 
percent, effective in June 1998.  The Hearing Officer found 
the rating criteria for a higher evaluation of 70 percent had 
not been met.  A SSOC was mailed to the veteran that same 
month.  

II.  Analysis

A.  New and Material Evidence

The veteran's claim for service connection for the residuals 
of a back injury was last finally denied in June 1947, and he 
was notified of this denial at his address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
June 1947 denial of his claim, the decision became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§ 3.104, 20.302 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

In this case, while it appears that the RO eventually 
determined that new and material evidence has been submitted 
to reopen a claim for service connection for a back condition 
and considered the matter on a de novo basis, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed.Cir. May 6, 1996).

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  In the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  

However, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not obviate the medical nexus requirement for setting forth a 
well-grounded claim; rather the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
[in service]".  See Kessel v. West, 13 Vet. App. 9 (1999); 
see also Arms v. West, 
12 Vet. App. 188 (1999).  These provisions do not establish 
service connection for a combat veteran.  Rather, they relax 
the evidentiary requirements for determining what happened in 
service.  The veteran must still establish that his claim is 
well-grounded by medical evidence showing a nexus between a 
current disability and service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for a back disorder may be 
reopened.  The specified basis for the RO's denial in June 
1947, and subsequent decisions thereto, was that the evidence 
of record failed to demonstrate the veteran suffered from a 
back condition that could be attributed to his military 
service.  The additional evidence submitted in the current 
request to reopen, specifically the December 1996 and July 
1997 VA examination reports, indicate that the veteran has 
been diagnosed as having L-5 radiculopathy, and that said 
disability is related to an incident that occurred during his 
active military service.  In his December 1996 examination 
report, the VA examiner opined that the veteran's chronic 
lumbosacral sprain was related to any injury where he was 
thrown 15 to 20 feet in the air by an explosion and landed on 
his back.  This evidence is new and material because it 
establishes that the veteran has a diagnosed back disability 
that has been attributed to trauma that occurred inservice.  
Accordingly, the new evidence is not merely cumulative of 
other evidence of record, and must be considered in order to 
fairly decide the merits of the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81.  However, to be well grounded, a claim need not 
be conclusive but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown at 506.

In the present case, there is evidence that the veteran has 
been diagnosed as having chronic lumbosacral sprain.  This 
diagnosis was subsequently revised to the more specific L-5 
radiculopathy.  Further, as previously referenced, a VA 
examiner has attributed the veteran's chronic back problem to 
events that transpired during his active military service.  
Finally, there is sufficient evidence establishing that the 
veteran injured his back inservice.  Notwithstanding the 
provision of 38 U.S.C.A. 
§ 1154, the Court has held that evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the veteran.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Accordingly, the 
Board finds that the veteran's claim for service connection 
for the residuals of a back injury is well grounded.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  It is the Board's 
responsibility to weigh the evidence.  The Board also has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

Here, as referenced above, there is sufficient evidence 
showing that the veteran has been diagnosed as having a 
disability of the low back, L-5 radiculopathy.  The Board is 
also satisfied that evidence of the veteran's inservice back 
injury has been proffered.  The evidence of record clearly 
shows that the veteran served aboard a naval vessel that was 
subject to serious damage as a result of an explosion during 
wartime circumstances.  To this extent, the veteran was 
awarded the Purple Heart medal for the injury he received to 
his leg as a result of this incident.  He even submitted a 
statement from a fellow service member to help substantiate 
his claim.  In other words, even though there is no evidence 
of the veteran injuring his back inservice, the Board finds 
that satisfactory lay evidence that said injury in combat has 
been submitted that is consistent with the circumstances, 
conditions or hardships of his military service.

Finally, the Board finds that persuasive medical evidence 
demonstrates that the veteran's L-5 radiculopathy was caused 
by damage that was incurred to his back as a result the 
aforementioned explosion.  A VA examiner determined in 
December 1996 that the veteran's chronic lumbosacral sprain 
was related to the injury he suffered when he was thrown 15 
to 20 feet in the air and landed on his back.  Similar 
findings were also made by Dr. DeMayo.

The Board recognizes that the later July 1997 VA orthopedic 
opinion indicated that it was difficult to know whether the 
veteran's shipboard injuries stemming from being thrown into 
the air and landing on his back had caused some damage to his 
back.  The examiner, who also examined the veteran in 
December 1996, revised his opinion by stating that it would 
be speculative to prove that the inservice trauma weakened 
structures of the veteran's back, eventually resulting in a 
greater tendency for disc herniation.  However, the examiner 
also noted that it was not uncommon for people who had had 
prior back injuries to have more problems with disc disease 
and degenerative arthritic changes as time went by.  In other 
words, the examiner appears to have been unable to 
conclusively rule-out the prospect that the veteran's current 
back disability was the result of the back injury that 
occurred inservice.

Thus, in light of the foregoing, the Board is satisfied that 
the evidence shows that the veteran suffered an injury to 
while in service, that the veteran has a clear diagnosis of 
L-5 radiculopathy, and that a VA physician has given an 
opinion linking the veteran's L-5 radiculopathy with the 
aforementioned back injury that occurred inservice.  
Providing the veteran the benefit of the doubt, the Board 
concludes that that L-5 radiculopathy was incurred as a 
result of the veteran's active military service, and that 
service connection for L-5 radiculopathy is warranted.

The Board recognizes that the veteran's claim for service 
connection included the contention that his back disability 
was secondary to his service-connected shell fragment wounds 
of the left leg.  See 38 C.F.R. § 3.310 (1999).  However, in 
light of the favorable outcome of this matter, the Board 
finds that no useful purpose would be served in pursuing this 
argument.

B.  Increased Evaluations

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated well-grounded claims for the increased evaluation for 
service-connected PTSD and the residuals of shell fragment 
wounds of the left leg.  Moreover, as all evidence necessary 
to an equitable disposition of the veteran's claim was 
obtained by the RO, the VA has fulfilled its duty to assist.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data  required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

1.  Shell Fragment Wounds of the Lower Left Leg

The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries recently were amended 
on July 3, 1997.  The defined purpose of these changes were 
to incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. 30235-30237.  
Furthermore, the Board observes that the RO did readjudicate 
the veteran's disability subsequent to the revisal of the 
criteria, and that RO appears to have evaluated the veteran 
based on the revised criteria.  Thus, the Board finds that no 
prejudice will result to the veteran by way of appellate 
review of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As noted 
above, the pertinent provisions of §§ 4.56 and 4.73, 
Diagnostic Code 5312, are substantially the same under both 
the old and the revised criteria.  Therefore, the revised 
regulations, in the main, have no direct bearing on the 
resolution of this appeal.  Moreover, the Secretary has not 
made a determination as to whether the prior regulations 
pertaining to rating muscle injuries are more or less 
favorable to an appellant than the new regulations.  Thus, to 
ensure fairness, it is necessary to consider both sets of 
regulations in evaluating the veteran's disability the Board 
will consider both the old and the new regulations in 
assessing the issue currently before it.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  These factors are 
essentially the same in the old and new regulations.  38 
C.F.R. § 4.56 (prior to July 3, 1997); 38 C.F.R. § 4.56 (on 
and after July 3, 1997).  Further, in conjunction with the 
diagnostic codes in the Schedule of Ratings, the regulations 
set forth criteria for defining slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  A moderate muscle disability involves a 
through and through or deep penetrating wound of short track 
form from small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Record of consistent complaints of one 
or more of the cardinal signs and symptoms of muscle 
disability should be present.  Objectively, the muscle 
disability is characterized by an entrance and (if present) 
exit scar, small and linear, indicating short track of 
missile through muscle tissue.  There must be some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  
38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability involves a through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department record or other 
evidence should show hospitalization for a prolonged period 
for treatment of the wound.  The record should also show 
consistent complaints of the cardinal signs and symptoms of 
muscle disability.  Objectively, the muscle disability is 
characterized by an entrance and (if present) exit scar 
indicating track of missile through one or more muscle 
groups.  There must be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

The residuals of the veteran's shell fragment wounds of the 
lower left leg are currently evaluated as 10 percent 
disabling under Diagnostic Code 5312, muscle injuries 
affecting the anterior muscles of the leg.  This represents a 
moderate injury of that muscle group under both the old and 
new rating criteria.  In this regard, the Board finds that 
the evidence of record does not support a rating in excess of 
10 percent for residuals of shell fragment wounds of the left 
lower leg (Muscle Group XII) under either the old or the new 
regulations.  A moderately severe injury to this muscle group 
is rated as 20 percent disabling.  Diagnostic Code 5312 
(prior and subsequent to July 3, 1997).

The reports of the December 1996 and June 1997 VA 
examinations clearly reveal that none of the neurological 
and/or functional problems related to the veteran's lower 
left leg and foot were related to his service-connected shell 
fragment wounds.  In both instances, the examiner stated the 
marked atrophy of the lower left leg, the left foot drop, and 
other neurological complications were related to peroneal 
nerve damage.  This diagnosis was later revised to L-5 
radiculopathy.  Aside from there being some evidence of 
retained foreign bodies in the lower left leg, the June 1997 
exam report contained no clinical findings which would 
demonstrate any more than a moderate disability due to the 
service-connected shell fragment wounds.  In other words, 
there is no evidence that the shell fragment wounds of the 
left leg have resulted in loss of deep fascia, muscle 
substance, or firm resistance of the muscles.  As such, the 
Board finds the residuals of the veteran's service-connected 
shell fragment wounds of the left leg to be indicative of no 
more than a moderate disability under 38 C.F.R. § 4.56.  Any 
muscle injury, if present, would not warrant any more than a 
10 percent evaluation under Diagnostic Code 5312.

In evaluating the veteran's left leg disability under 
Diagnostic Code 5312, it is unclear as to whether DeLuca v. 
Brown, 8 Vet. App. 202 (1995), specifically, 
38 C.F.R. § 4.40 and 4.45 (1999), is applicable to shell 
fragment wounds.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
(the Court held that DeLuca was limited to disabilities 
predicated on limitation of motion).  However, assuming that 
the analysis in DeLuca is applicable to the veteran's shell 
fragment wounds of the lower left leg, an increased 
evaluation based upon functional impairment is not warranted.  
The evidence fails to show that the veteran's service-
connected shell fragment wounds of the lower left leg causes 
painful motion, limited motion, weakness, excess 
fatigability, or incoordination to warrant an evaluation in 
excess of the 10 percent presently assigned.  See 38 C.F.R. 
§§ 4.40, 4.45.

Because the veteran's service-connected disability 
encompasses scars of the lower left leg, consideration is 
given to whether a separate rating should be given for that 
scar.  The Court has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 
6 Vet. App. 259 (1994).  Diagnostic Code 7803 provides that 
scars which are manifested as superficial, poorly nourished, 
with repeated ulceration will be assigned a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars which 
are manifested as superficial, tender, and painful on 
objective demonstration will be assigned a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of part affected.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against a separate 
compensable evaluation for scars.  The report of the July 
1997 examination clearly indicated that the scars on the left 
leg were barely perceptible, and that they were neither 
tender, painful, nor ulcerated.  While foreign bodies had 
been shown on x-ray, the examiner stated the scars did not 
produce functional impairment of the leg.  A compensable 
evaluation for the scars is not warranted.  See 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805.

Thus, in light of the above evidence, the Board concludes 
that the veteran's service-connected residuals of shell 
fragment wounds of the lower left leg warrant no more than 
the compensable evaluation currently in effect.  The Board 
has also considered the assignment of a higher evaluation in 
this case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected shell fragment 
wounds of the left leg do not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

2.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (1999).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  The regulations pertaining to rating 
psychiatric disabilities are set forth in pertinent part 
below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.    
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.    50

38 C.F.R. § Part 4 Diagnostic Codes 9201-9440 (1999).

Upon review of the claims file, the Board is also unable to 
find that a rating in excess of 50 percent is warranted.  The 
Board concedes that the veteran has displayed symptoms of 
suicidal ideation and frequent depression.  There is also 
some evidence that he has had difficulty in adapting to 
stressful circumstances due to anxiety attacks.  
Nevertheless, the veteran has not routinely displayed 
symptoms of obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; a neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  In other words, most of the symptoms required 
to evaluate the veteran's PTSD as 70 percent disabling are 
not present.  The preponderance of the evidence is against 
entitlement to a disability rating in excess of 50 percent 
for the veteran's PTSD.

The Board recognizes that the record shows that the veteran 
has not held full-time employment in over 15 years.  
Nevertheless, the veteran's GAF was assessed as being 60 at 
his June 1998 VA psychiatric examination.  A GAF between 51 
and 60 is indicative of moderate difficulty in social, 
occupational, or school functioning such as few friends and 
conflicts with peers or co-workers.  See American Psychiatric 
Association: Quick reference to the Diagnostic Criteria from 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington DC, American Psychiatric Association, 
1994; see also Richard v. Brown, 9 Vet. App. 266 (1996).  
Thus, by virtue of the veteran's most recent GAF scores, his 
ability to work has been shown.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
PTSD does not result in marked interference with employment 
or frequent periods of hospitalization, or otherwise present 
an exceptional or unusual disability picture.



ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for the residuals of a back 
injury, the claim is reopened.

Entitlement to service connection for L-5 radiculopathy is 
granted.

Entitlement to an increased evaluation for the service-
connected residuals of shell fragment wounds to the left leg 
is denied.

Entitlement to an increased evaluation for service-connected 
PTSD is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

